 Case 1:18-cv-01090-LPS Document 14 Filed 10/03/18 Page 1 of 3 PageID #: 110



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

MALLINCKRODT HOSPITAL PRODUCTS )
IP LIMITED and MALLINCKRODT    )
HOSPITAL PRODUCTS INC.,        )
                               )
                 Plaintiffs,   )                     C.A. No. 18-1090 (LPS)
                               )
      v.                       )
                               )
B. BRAUN MEDICAL INC.,         )
                               )
                 Defendant.    )

           STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       This action for patent infringement has been brought by Plaintiffs Mallinckrodt Hospital

Products Inc. (“Mallinckrodt Hospital”), and Mallinckrodt Hospital Products IP Ltd.

(“Mallinckrodt Hospital IP”) (together, the “Mallinckrodt Parties”), for infringement of U.S.

Patent No. 9,987,238 (the “Plaintiffs Patent”). The Mallinckrodt Parties’ commencement of this

litigation was based on its receipt of notice that Defendant B. Braun Medical Inc. had filed New

Drug Application No. 204957 with the United States Food and Drug Administration (the “FDA”)

containing a certification pursuant to 21 U.S.C. § 355(b)(2)(A)(iv).

       The Mallinckrodt Parties and Braun have agreed to terms and conditions representing a

negotiated settlement of this action and have set forth those terms and conditions in a Settlement

Agreement and two (2) License Agreements, each dated as of October 3, 2018, by and among

the applicable Mallinckrodt Parties and Braun (collectively, the “Settlement Documents”).

       Now the parties, by their respective undersigned attorneys, hereby stipulate as follows:
 Case 1:18-cv-01090-LPS Document 14 Filed 10/03/18 Page 2 of 3 PageID #: 111



       IT IS this ___ day of October, 2018,

       ORDERED, ADJUDGED AND DECREED as follows:

       1.     Terms used in this Consent Judgment and Order and not otherwise defined shall

have the meanings ascribed thereto in the Settlement Documents.

       2.     All claims, defenses, and counterclaims between the Mallinckrodt Parties and B.

Braun are hereby dismissed with prejudice.

       3.     This Court retains jurisdiction to enforce or supervise performance of the

Settlement Documents.

       4.     Each party shall bear its own costs, disbursements and attorneys’ fees.

       5.     The Clerk of the Court is directed to enter this Stipulation and Order of Dismissal.




                                                      Honorable Leonard P. Stark
                                               Chief, United States District Court Judge




                                              -2-
 Case 1:18-cv-01090-LPS Document 14 Filed 10/03/18 Page 3 of 3 PageID #: 112



We hereby stipulate to the form and entry of this Order.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                 GREENBERG TRAURIG, LLP

/s/ Jeremy A. Tigan                                  /s/ Benjamin J. Schladweiler
Thomas C. Grimm (#1098)                              Benjamin J. Schladweiler (#4601)
Jeremy A. Tigan (#5239)                              The Nemours Building
Stephen J. Kraftschik (#5623)                        1007 North Orange Street
1201 N. Market Street                                Suite 1200
P.O. Box 1347                                        Wilmington, DE 19801
Wilmington, DE 19899-1347                            (302) 661-7000
(302) 658-9200                                       schladweilerb@gtlaw.com
tgrimm@mnat.com
jtigan@mnat.com                                      OF COUNSEL:
skraftschik@mnat.com
                                                     Richard C. Pettus
OF COUNSEL:                                          Scott J. Bornstein
                                                     GREENBERG TRAURIG, LLP
Kenneth G. Schuler                                   MetLife Building
Marc N. Zubick                                       200 Park Avenue
Sarah W. Wang                                        New York, NY 10166
LATHAM & WATKINS LLP                                 (212) 801-9200
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611                                    Attorneys for B. Braun Medical Inc.
(312) 876-7700

Daniel G. Brown
Michelle Ernst
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022
(212) 906-1200

Attorneys for Mallinckrodt Hospital Products IP
Limited and Mallinckrodt Hospital Products Inc.
12263319




                                              -3-
